internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp - plr-120049-98 date date distributing controlled business m business n shareholder a shareholder b shareholder c shareholder d shareholder e state r this is in response to a letter dated date in which rulings were requested on behalf of distributing regarding certain federal_income_tax consequences of a proposed transaction the information submitted is summarized below distributing is a state r corporation engaged in business m and business n plr-120049-98 distributing has outstanding shares of voting common_stock shares of which are owned by shareholder d and of which are owned by his son shareholder e shareholder a owns shares and his sons shareholders b and c own shares each since beginning operations in distributing has conducted business m and business n as separate divisions within a single corporation each division has had separate managers and employees shareholder a oversees the operation of business m and shareholder d oversees business n financial information has been provided showing that each division has receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years shareholder a operates business m with his sons shareholders b and c b and c are expected to assume a greater role in the management of business m as shareholder a nears retirement neither b nor c has ever been involved in the operation or management of business n which is run by shareholder d and his son e all of the shareholders are concerned that when a and d are no longer involved in the operations of the company there will be problems arising from the lack of cooperation between the younger shareholders in addition the management of business n would like to expand its office space the cost of which would be financed the management of business m would like the financing to be the liability of business n alone similarly business m needs a new piece of equipment which would also be financed and the management of business n would not like to share in that liability finally the customer list for business m is very diverse which makes the management of business n concerned about exposure to problems with year compliance the customer list for business n is far more limited and the management of business m is anxious about the result of any drop in sales to business n’s limited number of customers the following transaction has been proposed distributing will form controlled as a wholly owned subsidiary by transferring all of the assets of business n to controlled in exchange for stock of controlled immediately after the formation of controlled and the transfer of the business n assets to controlled all of the outstanding_stock of controlled will be distributed by distributing to d and e in exchange for all of d and e's stock in distributing immediately after the distribution a b and c will own all of the outstanding_stock of distributing and d and e will own all of the outstanding_stock of controlled distributing uses the accrual_method of accounting after the transaction distributing and controlled will use the accrual_method of accounting and will have a tax_year ending december the following representations have been made in connection with the proposed transaction a the fair_market_value of the controlled stock and other consideration received by each shareholder of distributing stock approximately equals the fair_market_value of distributing stock surrendered by the shareholder in exchange plr-120049-98 b no part of the consideration distributed by distributing is being received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing c following the proposed transaction distributing and controlled will each continue the active_conduct of their respective businesses independently and with their separate employees d the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing will each equal or exceed the sum of the liabilities to be assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities to be assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of the business and are associated with the assets being transferred e the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property f no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled's stock g no two parties to the transaction are investment companies as defined in sec_368 and iv h the investment_tax_credit previously computed with respect to the sec_38 property transferred will be adjusted in the year of transfer to reflect an early disposition of the property pursuant to sec_47 and i the five years of financial information submitted on behalf of distributing is representative of the corporations's present operations and there have been no substantial operational changes since the date of the last financial statement submitted j distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction k there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation subsequent to the transaction except in the ordinary course of business l there is no plan or intention by the shareholders of distributing to sell plr-120049-98 exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled prior to the transaction m following the transaction distributing and controlled do not intend to transact any material business with each other if however there are any continuing transactions then payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length n no shareholder plans to dispose_of stock in distributing or controlled if however a shareholder disposes of stock in distributing or controlled the shareholder disposition will not violate the requirement of a in value continuing interest in stock ownership as specified in section dollar_figure of revproc_77_37 see sec_1_355-2 o distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing or controlled to make an s_corporation_election pursuant to sec_1362 p the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled q the distribution of the stock or stock and securities of controlled is carried out for the following corporate business_purpose to enhance the success of both distributing and controlled by resolving management problems that arise by virtue of the distributing’s operating two businesses within a single corporation while allowing shareholders d and e to concentrate on business n and allowing shareholders a b and c to concentrate on business m the distribution of the stock or stock and securities of controlled is motivated in whole or substantial part by one or more of these corporate business purposes based solely on the information submitted and on the representations set forth above it is held as follows the transfer by distributing to controlled of the assets described above in exchange for all the stock of controlled and the assumption of certain liabilities followed by the distribution of controlled stock to d and e will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized to distributing upon the transfer of assets to controlled in exchange for controlled stock and the assumption_of_liabilities plr-120049-98 a and a no gain_or_loss will be recognized to controlled on the receipt of the assets in exchange for all the shares of controlled sec_1032 the basis of the assets received by controlled will be the same as the basis of such assets in the hands of distributing immediately prior to the transaction sec_362 the holding_period of each asset received by controlled will include the period during which distributing held the asset sec_1223 no gain_or_loss will be recognized to distributing upon the distribution of the controlled stock in exchange for the distributing stock surrendered by d and e sec_361 no gain_or_loss will be recognized to d and e and no amount will be included in the income of d and e upon receipt of distributing stock sec_355 the basis of the controlled stock to be received by d and e will equal the basis of the distributing stock exchanged therefor sec_358 the holding_period of the controlled stock in the hands of d and e will include the period for which such shareholder held his distributing stock provided that such stock was held as a capital_asset by such shareholder on the day of distribution sec_1223 as provided in sec_312 of the code proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 no opinion is expressed about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-120049-98 a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely yours assistant chief_counsel corporate by victor penico branch chief branch
